Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment/remarks after Final rejection filed 08/29/2022 is acknowledged. 
	The rejection of claims 13, 15-16 under 35 U.S.C. 103(a) is withdrawn.
	Claims 13, 15-16 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Silverglate et al. (US 2007/0281069) discloses a method for producing a beverage containing vanilla extract. However, the vanilla extract is a general-purpose vanilla extract.
	The secondary ref. Bartnick et al. (US 2005/0074519) discloses a process for producing vanilla extract wherein a beta-glucosidase is used for conversion of gluco-vanillin to vanillin which is extracted using ethanol. However, the process does not include the step of preparing dried vanilla beans by comminuting green ripe vanilla beans as recited in present claim 13.
	The presently claimed method of making a beverage comprises steps of preparing dried vanilla beans by drying green vanilla beans, incubating the dried beans with a beta-glucosidase, and extracting the processed vanilla beans with a solvent. The produced vanilla extract is used in producing a beverage. 
	Claims 13, 15-16 are novel and nonobvious. Claims 13, 15-16 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791